—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered September 16, 1998, convicting him of criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The incident underlying the defendant’s conviction was the violation of the terms of a temporary order of protection issued pursuant to CPL 530.13 (1) (b). Contrary to the defendant’s contention, under the circumstances of this case, the designation of the protected parties in the order was sufficiently specific to comply with the statute (see, CPL 530.13 [1] [b]).
The defendant’s remaining contention is without merit. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.